     WRIGHT, FINLAY & ZAK, LLP
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     Krista J. Nielson, Esq.
 3   Nevada Bar No. I 0698
     7785 W. Sahara Ave., Suite 200
 4   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 5   em i ller!iilwri ghtlegal.net
 6   Attorneysfor PlaintifflCounter-Def'endant, Ocwen Loan Servicing, LLC

 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
     OCWEN LOAN SERVICING, LLC,                        Case No.: 2: 17-cv-01757-JAD-VCF
 9

10                  Plainti!T,                         STIPULATION AND ORDER TO
                                                       EXTEND BRIEFING DEADLINES ON
11          vs.                                        MOTIONS FOR SUMMARY
                                                       JUGDMENT [ECF NO. 57[
12   SFR INVESTMENTS POOL 1, LLC; and
     SUNDANCE AT THE SHADOWS                           (Second Request)
13
     HOMEOWNERS' ASSOCIATION,
14
                    Defendant.
15

16   SFR INVESTMENTS POOL 1, LLC,
17
                   Counter/Crossclaimant,
18
     vs.
19
     OCWEN LOAN SERVICING, LLC; FAITH
20   L. NOBORIKA W A, an individual,
21
                   Counter/Cross-Defendants.
22          Plaintiff/Counter-Defendant Ocwen, Loan Servicing, LLC ("Ocwen") and Defendant/
23   Counterclaimant/ Crossclaimant SFR Investments Pool 1, LLC C'SFR"), by and through their
24   respective counsel of record, and hereby stipulate and agree as follows:
25          On January 28, 2019, SFR tiled its Motion for Summary .Judgment [ECF No. 57] (the
26   "Motion").
27          Ocwen and SFR previously stipulated to extend the deadline for filing a response to the
28
      Motion trom February 19, 2019, to March 4, 2019 [ECF No. 58]. Said stipulation also included a

 2    provision that extended the deadline for filing replies in support of the Motions from 14 days after

 3    service of the Response to 28 days after service of the Response. The order granting the stipulation

 4    was entered on February 15,2019 [ECFNo. 59].

 5           SFR and Ocwen have discussed extending the deadline for filing Ocwen's response to the

 6    Motion by one additional week because counsel for Ocwen returned from maternity leave on March

 7    I, 2019. The extensions are further requested to allow Ocwen to fully assess and brief the issues

 8    included in the Motions and is not requested for purposes of delay or prejudice to any party.

 9           Based on the foregoing,

I0    Ill

1I    Ill

12    Ill

13    Ill

14    Ill

15    Ill

16    Ill

17    Ill

18    1111
19    Ill

20    Ill

21    Ill

2:2   Ill

23    Ill

24    Ill

25    Ill

26    Ill

27    Ill

28    Ill

                                                      1
 2          IT IS HEREBY STIPULATED AND AGREED that the briefing schedule for the Motion for

 3   Summary Judgment should be briefly extended, as follows:

 4      •   Deadline for Ocwen to lile a response to SFR's Motion for Summary Judgment [ECF No. 57]

 5          extended f1·om March 4, 2 019 to March II, 20 I 9.

 6      •   Deadline to file any reply in support of the Motions for Summary Judgment extended from 14

 7          days to 28 days after service of the response.

 8          IT IS SO ST!PULA TED.

 9   DATED this   _J_hctay of March, 2019.                        DATED this_4th_ day of March, 2019.
     WRIGHT, FINLAY & ZAK, LLP                                    KIM GILBERT EBRON
10
     ~·····

II                                                                 Is/Diana S. Ebron
     Krista J. Nielson, Esq.                                      Diana S. Ebron, Esq.
12   Nevada Bar No. 10698                                         Nevada Bar No. I 0580
     7785 W. Sahara Ave., Suite 200                               7625 Dean Martin Drive, Suite 110
13   Las Vegas, Nevada 89117                                      Las Vegas, Nevada 89139
     Atlorneysfor Ocwen Loan Servicing, LLC                       Attomeysfor SFR Jnves/menls Paoli, LLC
14

15
                                                             IT IS SO ORDERED:
16

17
                                                                     STATESMAGISTRATE
                                                             UNITED STATES               JUDGE
                                                                              DISTRICT JUDGE
18                                                           Dated: March 5, 2019.
                                                             DATED: ___________________
19

20

21

22



24

25

26

27

28

                                                      3
